                                    Case 4:20-cv-05883-JSW Document 35 Filed 09/08/20 Page 1 of 2


                             1   ALLISON A. DAVIS (CA State Bar No. 139203)
                                 MARK ROGGE (CA State Bar No. 298381)
                             2   DAVIS WRIGHT TREMAINE LLP
                                 505 Montgomery Street, Suite 800
                             3   San Francisco, California 94111
                                 Telephone:     (415) 276-6500
                             4   Facsimile:     (415) 276-6599
                                 Email: allisondavis@dwt.com
                             5          markrogge@dwt.com

                             6   Attorneys for Amici Curiae Cato Institute

                             7                         IN THE UNITED STATES DISTRICT COURT
                             8                        THE NORTHERN DISTRICT OF CALIFORNIA
                             9                                      OAKLAND DIVISION
                            10
                                 IMMIGRANT LEGAL RESOURCE CENTER;               Case No. 4:20-cv-05883-JSW
                            11   EAST BAY SANCTUARY COVENANT;
DAVIS WRIGHT TREMAINE LLP




                                 COALITION FOR HUMANE IMMIGRANT                 [PROPOSED] ORDER GRANTING
                            12   RIGHTS; CATHOLIC LEGAL IMMIGRATION             LEAVE TO FILE BRIEF OF CATO
                                 NETWORK, INC.; INTERNATIONAL                   INSTITUTE AS AMICI AND REQUEST
                            13   RESCUE COMMITTEE; ONEAMERICA;                  TO EXCEED THE PAGE LIMIT
                                 ASIAN COUNSELING AND REFERRAL
                            14   SERVICE; ILLINOIS COALITION FOR                Assigned to Hon. Jeffrey S. White
                                 IMMIGRANT AND REFUGEE RIGHTS,
                            15                                                  Date: October 9, 2020
                                               Plaintiffs,                      Time: 9:00 a.m.
                            16                                                  Department: 5, 2nd Floor
                                        v.
                            17
                                 CHAD F. WOLF, under the title of Acting
                            18   Secretary of Homeland Security; U.S.
                                 DEPARTMENT OF HOMELAND SECURITY;
                            19   KENNETH T. CUCCINELLI, under the title of
                                 Senior Official Performing the Duties of the
                            20   Deputy Secretary of Homeland Security; U.S.
                                 CITIZENSHIP & IMMIGRATION SERVICES,
                            21
                                               Defendants.
                            22

                            23

                            24

                            25

                            26

                            27

                            28


                                 [PROPOSED] ORDER GRANTING LEAVE TO FILE BRIEF OF CATO INSTITUTE AS AMICI
                                 Case No. 4:20-cv-05883-JSW
                                    Case 4:20-cv-05883-JSW Document 35 Filed 09/08/20 Page 2 of 2


                             1          Before the Court is the motion of the Cato Institute for leave to file an amici curiae brief
                             2   in support of Plaintiffs and for the brief to exceed the page limit.
                             3          Having considered the parties’ responses, and good cause appearing, it is hereby
                             4   ORDERED that the motion for leave to file the amici curiae brief with excess pages not to
                             5   exceed twenty-five (25) pages is GRANTED.
                             6          IT IS SO ORDERED.
                             7

                             8

                             9   DATED:_________________
                                       September 8, 2020                              ______________________________
                                                                                      Hon. Jeffrey S. White
                            10                                                        United States District Judge
                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                          1
                                 [PROPOSED] ORDER GRANTING LEAVE TO FILE BRIEF OF CATO INSTITUTE AS AMICI
                                 Case No. 4:20-cv-05883-JSW
